Exhibit 10.1



SEVERANCE AGREEMENT



THIS SEVERANCE AGREEMENT

("Agreement") is dated for reference purposes and entered into as of the last
date signed, by HERITAGE BANK OF COMMERCE ("Employer"), and RICHARD L. CONNIFF
("Employee").





1. RECITALS.





1.1 Employee was hired by Employer on April 30, 1998, and last held the position
of Chief Operating Officer.





1.2 On June 1, 2005, Employee tendered his resignation to become effective July
1, 2005. (Termination Date").





1.3 Employer will pay Employee all accrued salary and accrued but unused
vacation time through the Termination Date. Documented expense reimbursements
incurred through June 3, 2005 will be paid only if submitted to Employer within
ten (10) days of the Termination Date in accordance with Employer's regular
business practices.





1.4 Employer is willing to pay Employee an additional severance amount of
$356,208.00 in consideration of Employee executing a full release of any and all
claims that Employee has against Employer and for the other terms and conditions
of this Agreement. The severance payment consists of the following: (i) twelve
(12) months of Employee's annual base salary during the year the termination
occurs ($215,000); (ii) twelve (12) months of the auto allowance ($6,000); (iii)
a Bonus Plan payment equal to the payout for 2004 ($71,458) and a prorated bonus
for 2005 ($53,750) and (iv) transition costs ($10,000).



1.5

To the extent provided by federal COBRA law or, if applicable, state insurance
laws, and the Employer's own current health insurance policies, Employee may be
eligible to continue group health insurance coverage at Employee's own expense
after July 31, 2005. However, Employer shall pay the costs of Employee's COBRA
medical and dental insurance coverages for the period until the earlier of
twelve (12) months following the date of termination or the date upon which the
Employee obtains such comparable insurance coverage from another employer or
other source, provided that Employee follows the procedures and timelines set
forth in the COBRA Notice and Election form previously provided by Conexis.
Conversion to an individual policy through the provider of the Employer's health
insurance may be available at a later time.



1.6

Employee will return to Employer all Employer documents (and all copies thereof)
and other Employer property which was in Employee's possession or control at any
time, including but not limited to Employer files, notes, drawings, records,
business plans and forecasts, financial information, computer-recorded
information, tangible property (including but not limited to computers), credit
cards, entry cards, identification badges and keys, and any materials of any
kind that contain or embody any proprietary or confidential information of
Employer (and all copies thereof). Employer agrees that Employee make keep the
Palm PDA including personal calendar and contact information.



NOW, THEREFORE,

IN VIEW OF THE FOREGOING, IN CONSIDERATION FOR THE SEVERANCE OF CLAIM AND
RELEASE CONTAINED HEREIN, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED, EMPLOYEE AND EMPLOYER AGREE
AS FOLLOWS:



2. SEVERANCE.

2.1

Incorporation of Recitals. The recitals set forth in Article 1 of this Agreement
are incorporated into and form a part of this Agreement.



2.2 Severance Amount

. In full and complete settlement of any and all claims against Employer that
Employee has, may have or may claim in the future to have as provided herein,
Employer will pay to Employee the total gross amount of THREE HUNDRED FIFTY-SIX
THOUSAND, TWO HUNDRED EIGHT Dollars ($356,208), less applicable withholdings in
accordance with the Company's customary payroll practices ("Severance Amount")
in twenty-four (24) substantially equal installments on the fifteenth and last
day of each month commencing on July 31, 2005.



2.3 Payment of Severance Amount.

In accordance with the federal Older Workers Benefit Protection Act, which
amends the Age Discrimination in Employment Act of 1967 (the "ADEA"), Employer
has advised Employee of Employee's right to receive the Severance Amount at such
time that a period of at least seven (7) calendar days has elapsed from the date
on which Employee has executed and delivered this Agreement to Employer and
shall be payable in twenty-four (24) substantially equal installments on the
fifteenth and last day of each month commencing on July 31, 2005.



3. MUTUAL RELEASES.

3.1 Release by Employee

. Employee, for and on behalf of Employee, Employee's heirs, executors,
administrators, successors, assigns, attorneys, insurers and agents of each of
the foregoing, and the respective predecessors, successors, assigns, heirs,
executors, and administrators of each of the foregoing (collectively, "Employee
Releasing Parties"), does hereby covenant not to sue or contest, by litigation,
arbitration or otherwise, and fully and forever remises, releases, discharges
and acquits Employer, its present and former employees, affiliates, parent and
subsidiary corporations, companies and divisions, the respective present and
former directors, stockholders, officers, employees, attorneys and agents of
each of the foregoing, and the respective predecessors, successors and assigns
of each of the foregoing (each, an "Employer Party" and collectively the
"Employer Parties") for, of, from and against any and all claims for wages
(except for payment of the Severance Amount pursuant to Sections 2.2 and 2.3
hereunder), benefits, covenants, suits, actions, demands, obligations,
liabilities, indebtedness, accounts, judgments, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance, cause or
causes of action of every type, nature and kind or description, debts, amounts
of money, accounts, compensations, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, committed or omitted prior to this Agreement, each as though fully
set forth herein at length that in any way arise out of, are connected with, or
relate to (i) Employee's employment by Employer or any Employer Party; (ii) the
cessation of Employee's employment; (iii) Employer's violation of any law,
statute or regulation pertaining to Employee's employment including, but not
limited to, Title VII of the Civil Rights Act of 1964, the federal Fair Labor
Standards Act, Age Discrimination in Employment Act, California Labor Code, any
California Wage Orders, California Fair Employment and Housing Act, any
regulations under the foregoing, and any and all subsequent amendments to any of
the foregoing; (iv) Employer's or any Employer Party's breach of contract
(except for a breach of this Agreement), including without limitation the
employment agreements, or other violation of rules pertaining to Employee's
employment including, but not limited to, severance pay, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance or any other fringe
benefit of the Employer or any Employer Party or workers' compensation or
disability claims; and (v) any other claim, loss, damages or injury, known or
unknown, suspected or unsuspected, liquidated or unliquidated, which arises from
or related in any way to any conduct of the Employer or any Employer Party
during the time of employment of Employee irrespective of the nature of the
conduct (collectively "Employee Released Claims"). Notwithstanding the
foregoing, the claims released and discharged under Section 3.1 shall in no
event include any claims by Employee for indemnification as a director, officer,
employee or agent of Employer to the fullest extent permissible under contract
law, by-laws, or other charter provisions.



3.2 Release by Employer.

Employer, for and on behalf of Employer and each Employer Party, does hereby
covenant not to sue or contest, by litigation, arbitration or otherwise, and
fully and forever remises, releases, discharges and acquits Employee, and any
Employee Releasing Party, for, of, from and against any and all claims, wages,
benefits, covenants, suits, actions, demands, obligations, liabilities,
indebtedness, accounts, judgments, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
action of every type, nature and kind or description, debts, amounts of money,
accounts, compensations, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
committed or omitted prior to this Agreement, each as though fully set forth
herein at length that in any way arise out of, are connected with, or relate to
(i) Employee's employment by Employer or any Employer Party; (ii) the cessation
of Employee's employment; (iii) Employee's breach of contract (except for a
breach of this Agreement), including without limitation the Employment
Agreements, or other violation of rules pertaining to Employee's employment and
(iv) any other claim, loss, damages or injury, known or unknown, suspected or
unsuspected, liquidated or unliquidated, which arises from or related in any way
to any conduct of the Employee during the time of employment by Employer or any
Employer Party irrespective of the nature of the conduct, but expressly
excluding claims, liability, damages, penalties, levies, fines, costs or
expenses suffered or incurred by Employer or any Employer party due to the
reckless or intentional violation by Employee of any state or federal law, rule
or regulation applicable to Employer or any Employer Party during the term of
employee's employment (collectively "Employer Released Claims"). The Employee
Released Claims and the Employer Released Claims are collectively referred to as
the "Released Claims".



4. CONFIDENTIALITY AND NONDEFAMATION.

4.1 Confidentiality.

Employee agrees that the terms and conditions of this Agreement shall remain
confidential as between the parties, and Employee shall not disclose them to any
other person except to Employee's spouse, attorneys, or as required by law or as
necessary to enforce the Agreement. Without limiting the generality of the
foregoing, Employee will not respond to or in any way participate in or
contribute to any public discussion, notice or other publicity concerning, or in
any way relating to, the execution of this Agreement or the events (including
negotiations) which led to its execution. Without limiting the generality of the
foregoing, Employee specifically agrees not to disclose information regarding
this Agreement to any current or former employee of Employer, except appropriate
officers, directors or managers in Employer's organization. The Employee and
Employer hereby agree that the sections of this Agreement are severable and that
disclosure by Employee of any of the terms and conditions of the Agreement in
violation of the foregoing shall constitute a breach of this section of the
Agreement and shall not constitute a breach of the entire Agreement which shall
survive and be enforceable by its terms. The exclusive remedy for a breach of
this section of the Agreement shall be civil damages arising from the aforesaid
breach.



4.2 Nondefamation.

Employer and Employee agree not to defame the other party, and the other party's
officers, directors, employees, shareholders, attorneys and agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided that both Employer and Employee will respond
accurately and fully to any question, inquiry or request for information when
required by law or legal process.



5. DENIAL OF ANY VIOLATION.

5.1 No Admission by Employer or Employee. The acceptance of this Agreement by
Employer shall not be deemed or construed as an admission of liability by
Employer or any other Employer Releasing Party or by Employee. Employee hereby
acknowledges that Employer and its employees expressly deny liability of any
nature whatsoever arising from or related to the subject of this Agreement.
Employer also acknowledges that Employee expressly denies liability of any
nature whatsoever arising from or related to the subject of this Agreement.
Accordingly, this Agreement resolves all issues between Employer and Employee
relating to any claims Employee or Employer may have regarding the termination
of Employee.

5.2 Agreement Not Admissible.

Neither this Agreement nor anything in this Agreement shall be construed to be
or shall be admissible in any proceeding as evidence of or an admission by the
Employer of any violation of its policies, procedures, state or federal laws or
regulations. This Agreement may be introduced, however, in any proceeding to
enforce the Agreement or any provision contained herein. Such introduction shall
be pursuant to an order protecting its confidentiality.



6. WAIVER

.



6.1

In connection with the releases contained in Section 3, Employee, for Employee
and for other Employee Releasing Parties, hereby agrees, represents, and
warrants that the Released Claim(s) in this Agreement are not limited to matters
that are known or disclosed, and Employee, for Employee and for other Employee
Releasing Parties, hereby waives any and all rights and benefits that Employee
now has, or in the future may have conferred upon Employee, by virtue of any
provisions of law (including, but not limited to, the provisions of California
Civil Code Section 1542, set forth below) stating that a general release does
not extend to claims that a releasing party does not know or suspect to exist in
its favor at the time of executing the general release, which if known by it
must have materially affected its Severance with the party being released.
Employee, for Employee and other Employee Releasing Parties, hereby acknowledges
that Employee has been given the opportunity to consult legal counsel regarding
such waiver and such waiver is made with full knowledge and understanding of its
consequences and effects. Employee, for Employee and other Employee Releasing
Parties, also hereby acknowledges that such waiver is made with the full
knowledge and understanding that California Civil Code Section 1542 provides as
follows:



"GENERAL RELEASE; EXTENT

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SEVERANCE WITH THE DEBTOR."

6.2

Employee, for Employee and other Employee Releasing Parties, hereby agrees,
represents and warrants that Employee realizes and acknowledges that factual
matters now unknown to Employee may have given or hereafter may give rise to
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses that are presently unknown, unanticipated, and unsuspected; and
Employee further agrees, represents, and warrants that this Release has been
negotiated and agreed upon in light of that realization and that, nevertheless,
Employee specifically and expressly intends for the release set forth above to
extend to such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses that are in any way set forth in or related
to the matters identified hereinabove.



7. EMPLOYEE'S RIGHTS UNDER THE ADEA.

7.1 Consultation With an Attorney.

Employee has the right and is encouraged to consult with an attorney regarding
the meaning and legal effect of the provisions of this Agreement.



7.2 Review Period.

Employee shall have not less than twenty-one (21) days from the date on which
Employee receives a copy of this Agreement in which to consider the terms of
this Agreement. However, Employee may waive such minimum review period by
signing and delivering this Agreement to Employer in advance of the expiration
of such 21-day period.



7.3 Waiver of Future Rights and Claims.

Employee's release and waivers contained in this Agreement shall not cover or
relate to any Employee rights or claims that may arise or result from any
transactions or relationship between Employer and Employee that occur after the
date of this Agreement.



7.4 Right of Revocation.

Employee shall have the right to revoke this Agreement at any time during the
seven-day period beginning on the date Employee executes this Agreement.



8. REPRESENTATIONS AND WARRANTIES.

8.1 Representations and Warranties by Employee.

Employee, for Employee and other Employee Releasing Parties, hereby represents
and warrants to Employer that:



8.1.1

Employee has carefully read this Agreement, has been given the opportunity to
consult legal counsel regarding this Agreement and understands the contents and
legal effect of each provision of this Agreement;



8.1.2

Employee has carefully read and understands the provisions of Section 7, which
describes Employee's rights under the ADEA;



8.1.3

Employee has executed this Agreement voluntarily and without any duress or undue
influence on the part of, or on behalf of, the parties hereto.



8.1.4

Employee has not previously assigned, encumbered, or in any manner transferred
all or any portion of any Released Claim(s) covered by this Agreement; and



8.1.5

No representation, warranty, or promise whatsoever, express or implied,
concerning the subject matter hereof and not contained herein, has been made by
Employer, or any other Employer Party, to induce Employee to enter into this
Agreement, and Employee has not entered into this Agreement in reliance upon any
such representation, warranty, or promise.



8.2 Representations and Warranties by Employer.

Employer, for itself and other Employer Parties, hereby represents and warrants
to Employee that:



8.2.1

It has carefully read this Agreement and understands the contents and legal
effect of each provision of this Agreement;



8.2.2

It has executed this Agreement voluntarily and without any duress or undue
influence on the part of, or on behalf of, the parties hereto;



8.2.3

It has not previously assigned, encumbered, or in any manner transferred all or
any portion of any Released Claim(s) covered by this Agreement; and



8.2.4

No representation, warranty, or promise whatsoever, express or implied,
concerning the subject matter hereof and not contained herein, has been made by
Employer to induce Employee to enter into this Agreement, and Employee has not
entered into this Agreement in reliance upon any such representation, warranty,
or promise.



9. MISCELLANEOUS

.



9.1 No Warranty of Tax Exempt Status.

Employer makes no warranty or representation as to the tax effect or treatment
of any consideration paid Employee pursuant to this Agreement. Employee shall be
responsible to obtain independent tax advice to determine if the monies paid
hereunder constitute taxable income.



9.2 Entire Agreement.

This Agreement contains the entire agreement and understanding concerning the
subject matter of this Agreement, supersedes and replaces all prior and
contemporaneous negotiations and agreements between the parties hereto, whether
written or oral except for the 1994 Tandem Stock Option Plan, Heritage Commerce
Corp Employee Stock Ownership Plan, Executive Indexed Compensation Benefits
Agreement including Amendments 1, 2, 3 and 4 and Amended and Restated Life
Insurance Endorsement Method Split Dollar Plan Agreement, which all continue in
full force and effect. There are no other agreements, representations or
warranties, written or oral, by any party hereto to any other party hereto
concerning the subject matter of this Agreement. Any amendment, modification or
change to this Agreement shall not be binding unless set forth in a writing duly
executed by all parties to be bound or affected by such amendment, modification
or change.



9.3 Jurisdiction.

This Agreement shall be deemed to be an agreement made under the laws of the
State of California and for all purposes shall be governed by and construed in
accordance with such laws.



9.4 Headings.

The headings contained in this Agreement are for ease of reference only, and may
not be relied upon in construing or interpreting any provision hereof.



9.5 Attorneys' Fees.

In the event that any party hereto, or any of them, shall bring any action or
proceeding against another party hereto, or any of them, with respect to a
Released Claim(s) covered by this Agreement, then the prevailing party or
parties in such action shall be entitled to recover all reasonable costs of
litigation, including reasonable attorneys' fees and costs, in such amount as
may be determined by the court having jurisdiction, including matters on appeal.



9.6 Counterparts.

This Agreement may be executed in one or more counterparts or duplicate
originals, each of which shall be deemed an original and all of which together
shall constitute but one and the same instrument.



9.7 Survival of Representations and Warranties.

The representations and warranties contained herein shall survive the
termination of this Agreement.



9.8 Severability.

In case any provision of this Agreement shall be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Agreement
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.



9.9 Modifications.

This Agreement cannot be changed, modified or supplemented except in a writing
signed by all of the parties hereto.



 

IN WITNESS WHEREOF,

the undersigned has executed and delivered this Severance and Release Agreement
as of the date first set forth hereinabove.



Dated: _________________,2005

"EMPLOYEE"

_____________________________________
Richard L. Conniff



Dated: _________________,2005

HERITAGE BANK OF COMMERCE

_____________________________________
Walter T. Kaczmarek




--------------------------------------------------------------------------------


